Because I believe the jury properly considered the evidence presented, I respectfully dissent. It is undisputed that Falger had violated the assured-clear-distance statute, a fact that justified the jury's verdict in favor of Sucher. The record, therefore, does not reflect that the failure to give the requested instruction on the presence of ice in the roadway resulted in any prejudice to Falgner. I would, therefore, overrule the second and fourth assignments of error and affirm the judgment of the trial court.